Corrected Notice of Allowability

In the Notice of Allowance mailed 25 May 2022, the Examiner correctly stated that the office action was responsive to the amendment received 27 April 2022 and that claims 18, 30 and 37 were currently amended, claims 19-24, 26-29, 31-34 and 36 were as previously presented, claims 25 and 35 were cancelled and claims 1-17 were previously cancelled but incorrectly stated that claims 18-24, 26-34 and 36 were pending in the application.

The correct claim status is that claims 18-24, 26-34, 36 and 37 were pending in the application.


Reasons for Allowance
The following is the Examiner’s restatement for reasons for allowance: In response to the amendment received 27 April 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 18-24, 26-34, 36 and 37 are hereby withdrawn and there being no remaining issues, claims 18-24, 26-34, 36 and 37 and the application are in condition for allowance.

The remainder of the previous Allowability Notice document is correct.

/EDWARD MARTELLO/Primary Examiner, Art Unit 2613